DETAILED ACTION
This is the second Office action of Application No. 16/964,588 in response to the amendment filed on April 14, 2022. Claims 1-16 are pending. By the amendment, claims 1, 3-4, and 6-7 have been amended. Claim 16 is new.
This application is in condition for allowance except for the following formal matters set forth in the objections below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2022 has been considered by the examiner. The applicant noted in the remarks on page 6 of the arguments that US Patent 3335831 was added to the IDS to address a formality related to with 37 CFR 1.98(a)(1), however this document was missing from the IDS. To further compact prosecution, US3335831 has been added to the PTO-892 attached to this action to resolve this formality.

Drawings
The drawings were received on 4/14/2022.  These drawings are acceptable.
Claim Objections
Claims 7 and 12-15 are objected to because of the following informalities:  
claim 7, line 2, the phrase “a fixed first end releasably coupled to a shaft body” appears it should be –a fixed first end coupled to a shaft body—as the end cannot be fixed and releasable at the same time (also see response to arguments section below); and
claims 12-15, line 1, the phrase “The gear apparatus” appears it should be –The apparatus-- to be consistent with the other claims.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 6, filed 4/14/2022, with respect to the objections to the drawings have been fully considered and are persuasive.  More particularly, the amendments to the drawings overcome the objections. The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 6, filed 4/14/2022, with respect to the 35 U.S.C. 112(b) rejection to the claims have been fully considered and are persuasive.  While there does still appear to be an issue of formality noted above, the clarity of which element the first end is coupled to has been corrected. The problem is the fixed end is also being described as being releasable which are contradictory terms. While it is recognized the wrap spring may be releasable with some of the shaft body, the end itself as described in paragraph [0024] appears to be fixed. The 35 U.S.C. 112(b) rejection to the claims has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 4/14/2022, with respect to the 35 U.S.C. 102 rejection using Daus (US Patent Publication 20160245379) have been fully considered and are persuasive.  More particularly, when considering the amended claim language, the arguments on page 9, lines 6-12 were persuasive. The 35 U.S.C. 102 rejection using Daus has been withdrawn. 
Applicant’s arguments, see page 9-11, filed 4/14/2022, with respect to the 35 U.S.C. 103 rejection using additional art of DualLift (German Document 202012007843) or Haase (US Patent 4215850) of have been fully considered and are persuasive.  More particularly, DualLift and Haase do not disclose or could be modified to have the selectably releasable member brake mechanism includes a brake and a brake release controller, wherein the brake is arranged to prevent movement of the selectably releasable member when the input member rotates, and wherein the brake release controller is arranged to decouple the brake from the selectably releasable member to permit back driving of the selectably releasable member. The 35 U.S.C. 103 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious the apparatus comprising: the selectably releasable member brake mechanism includes a brake and a brake release controller, wherein the brake is arranged to prevent movement of the selectably releasable member when the input member rotates, and wherein the brake release controller is arranged to decouple the brake from the selectably releasable member to permit back driving of the selectably releasable member, in combination with the other elements required by the claim.
	Regarding claim 16, the prior art does not disclose or render obvious the apparatus comprising: a brake release controller coupled to the sun gear brake, wherein the brake release controller is arranged to decouple the sun gear brake from the sun gear for back driving of the4Atty Docket No. WRI-004 sun gear, wherein the sun gear brake is a wrap spring, in combination with the other elements required by the claim.
	The closest prior art, Daus (US Patent Publication 20160245379), DualLift (German Document 202012007843), Haase (US Patent 4215850), Wheals (US Patent Publication 20100038203, cited in the IDS dated 4/14/2022), and Thallmayer (German document DE377685, cited in the IDS dated 4/14/2022) discloses an apparatus with selectably releasable member and brake mechanism. The differences in Daus, DualLift, and Haase were noted above in the response to arguments section. Wheals discloses a brake (e.g. 404) and releasable member (e.g. 402), but discloses the controller is arranged to couple the brake and releasable member instead of decouple. Thallmayer discloses a selectably releasable member (10) and brake mechanism (11), but does not disclose the brake from the selectably releasable member to permit back driving of the selectably releasable member.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Thomas (US Patent Publication 20170009874) discloses a planetary carrier with wrap spring, but the brake release controller is arranged to decouple the brake from the selectably releasable member to permit back driving of the selectably releasable member.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/L.W. /Examiner, Art Unit 3659